The respondents represent claims upon policies which were running at the date of the appointment of the receiver, and upon which premiums had been paid to some time subsequent to such date. The persons insured by such policies died subsequent to the appointment of the receiver not only, but subsequent also to the time to which premiums had been paid, and in the latter respect these claims differ from that upon the Lockwood policy in the case of People v. The Security Life Ins.  Ann. Co. (78 N.Y. 129). It is contended *Page 339 
that these claims are not within the principles laid down by us in that case, because of the difference mentioned. We think otherwise. These policies were in full force at the time when the insured persons died.
The further payments of premiums were excused by the failure of the company, as well as by the express notice of the receiver that he would receive no more premiums. For the purpose of enforcement the policies were just as effectual as if the premiums had been actually paid. These are not, properly speaking, death claims, but claims for damages upon policies running at the appointment of the receiver; and the rules laid down in the case cited furnish an accurate and just basis for the computation of such damages, the only difference between these claims and that upon the Lockwood policy being that here deductions from the sums which would otherwise be allowable should be made for the amounts of premiums unpaid at the time of the deaths. Such deductions were doubtless made, as no complaint has been made here that they were not.
The order should be affirmed, with costs of the receiver out of the fund.
All concur.
Judgment affirmed.